Citation Nr: 9914051	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of both feet for the period prior to 
January 12, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the right foot for the period on 
and after January 12, 1998.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the left foot for the period on and 
after January 12, 1998.

4.  Entitlement to service connection for residuals of 
frostbite of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his father, his sister, and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to June 
1978 with an approximately four month prior period of active 
duty for training with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied entitlement to an 
evaluation in excess of 10 percent for residuals of bilateral 
frozen feet and determined that the veteran's claim for 
service connection for residuals of frostbite to the hands 
was not well grounded.  

In a May 1998 rating action, the RO assigned separate 10 
percent evaluations for residuals of frostbite to the right 
and left feet, effective January 12, 1998.  The Board 
observes that this rating assignment resulted in the 
veteran's combined rating increasing from 10 to 20 percent.  
See 38 C.F.R. § 4.25 (1998).  However, as the 10 percent 
evaluations represent less than the maximum evaluations 
available under the applicable diagnostic criteria, the 
veteran's claims for increased evaluations for residuals of 
frostbite to the right and left feet remain viable on appeal, 
as does the 10 percent rating for the bilateral foot disorder 
in effect prior to January 12, 1998.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the pendency of this appeal prior to January 12, 
1998, the veteran's residuals of frostbite of the right and 
left feet were characterized by a pink color of the toes and 
decreased sensation with no evidence of persistent tenderness 
or swelling. 

3.  For the period on and after January 12, 1998, the 
veteran's residuals of frostbite of both the right and the 
left feet are productive of pain, numbness, and decreased 
sensation.

4.  There is no competent medical evidence of a nexus between 
the veteran's current residuals of frostbite of the hands and 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of frostbite of both feet for the period prior 
to January 12, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7 (1998); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).

2.  The criteria for a 20 percent evaluation for residuals of 
frostbite of the right foot for the period on and after 
January 12, 1998 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 
7122 (1998).

3.  The criteria for a 20 percent evaluation for residuals of 
frostbite of the left foot for the period on and after 
January 12, 1998 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 
7122 (1998).

4.  The claim of entitlement to service connection for 
residuals of frostbite of the hands is not well grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluations for residuals of 
frostbite of the 
right and left feet

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for residuals of frostbite 
of the right and left feet are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In a May 1980 rating decision, the RO granted service 
connection for residuals of frozen feet in view of in-service 
evidence of cold exposure of the feet and the results from a 
January 1980 VA examination.  A 30 percent evaluation was 
assigned, effective from June 1978.  However, in view of a 
June 1981 VA examination showing no remarkable physical 
findings of the feet, the St. Louis, Missouri VARO reduced 
this evaluation to 10 percent in a July 1981 rating decision, 
effective October 1981.  The 10 percent evaluation was 
confirmed by the Board in decisions issued in October 1982 
and November 1984.  As noted above, however, the Wichita VARO 
assigned separate 10 percent evaluations for both feet in a 
May 1998 rating action, effective January 12, 1998.

During his January VA 1997 feet examination, the veteran 
complained of burning and throbbing pain in both feet, and he 
reported that this pain was worse when the temperature 
dropped below 30 degrees.  He also described difficulty 
feeling pressure, cracked skin, and open sores of the feet.  
Additionally, he contended that his feet problems were making 
his job as a mechanic and forklift operator harder to 
perform.  Upon examination, the veteran had normal posture 
and gait, and was able to perform squatting, although he 
everted both feet in order to keep his balance.  He was able 
to rise on his toes and heels, but he stated that he did not 
feel pressure when he did that.  Both feet were pale, with 
both great toes darker pink in color.  His skin was dry and 
flaky, but without ulcerations.  The second toes were longer 
than the other toes bilaterally, and there was normal hair 
growth on the feet and great toes.  Both feet were cooler to 
touch than the lower legs, and all toes were cooler to touch 
than the feet.  Dorsalis pedis and posterior tibial pulses 
were 2+/4 bilaterally.  The veteran was unable to distinguish 
sharp and dull on all metatarsal heads.  The diagnosis was 
chronic pain in both feet, with decreased sensation in toes, 
bilaterally.

An August 1997 treatment record from Comprehensive Foot 
Centers in Gladstone, Missouri indicates that the veteran had 
decreased deep tender reflexes and decreased sharp/dull 
sensation.  Also, he was unable to sense a 5.07 monofilament 
testing on the plantar aspect of both feet.  The examiner 
noted that this could be consistent with the veteran's 
previous frostbite injury.

During his September 1997 VA hearing, the veteran complained 
of a "severe shocking pain" in the feet during winter.  He 
also reported redness of the feet during warmer months.  
Additionally, the veteran indicated that his foot pain 
affected his work activities, but his boss "puts up with 
it."  

The veteran underwent a VA arteries and veins examination in 
December 1997, during which he complained of burning and 
throbbing pain in both feet.  Upon examination, the color of 
the extremities was fair to good, and the temperature of the 
extremities was warm.  There was good fine and gross motor 
function involving both hands and feet, although there was 
some loss of sharp to dull differentiation in both hands and 
feet.  There was no evidence of renal, cardiac, or cerebral 
arteriosclerotic foci.  Also, there was no cardiac 
involvement, ulceration, tissue loss, or tenderness.  The 
final diagnosis was a history of a frostbite injury to both 
hands and feet, with some residual paresthesia and pain.

Additionally, in March 1998, the veteran underwent a VA 
peripheral nerves examination.  The examiner noted neuralgia 
in both of the veteran's feet, signifying "sensory 
impairment" with a stabbing and burning pain and numbness in 
both feet equally.  Both feet were cold, bilaterally.  The 
pain and numbness in both feet was in a stocking/glove 
distribution and went up to about his mid calf, and the feet 
and toes were considerably cooler to touch up to that level.  
There was no evidence of scaling or skin lesions, and the 
color was pale in relationship to the demarcation line (about 
11 centimeters up the legs bilaterally).  The veteran had 
full range of motion of the feet without pain.  Passive range 
of motion testing of both feet revealed plantar flexion to 45 
degrees, dorsiflexion to 25 degrees, eversion to 20 degrees, 
and inversion to 30 degrees.  With resistance, there was 
plantar flexion to 40 degrees, dorsiflexion to 15 degrees, 
eversion to 10 degrees, and inversion to 15 degrees 
bilaterally.  No impairment due to pain or weakness was noted 
by the veteran.  Findings from an electromyography report 
were largely normal, except for  mildly abnormal left and 
right sural sensory nerve conduction studies and a mildly 
abnormal right ulnar nerve sensory study, all with a mildly 
diminished amplitude.  The impression was minor findings for 
sensory peripheral neuropathy, noted to be 
"electrophysiologically slight" and suggestive of slight 
axonal involvement.  A final diagnosis of bilateral plantar 
neuropathy, secondary to an in-service frostbite injury, was 
rendered.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The Board notes that, by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular disorders, 
including cold injury residuals, as set forth in 38 C.F.R. § 
4.104.  See 62 Fed. Reg. 65207-65224 (1997).  Where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Rhodan v. West, 12 Vet. App. 
55 (1998), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") noted 
that, where compensation is awarded or increased "'pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase ... shall not be earlier than the 
effective date of the Act or administrative issue.'"  Id. at 
57.  See 38 U.S.C.A. § 5110(g) (West 1991).  As such, the 
Court found that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.

In this regard, the Board observes again that, prior to 
January 12, 1998, the RO evaluated the veteran's disorder of 
the feet as a bilateral disorder, with a single 10 percent 
evaluation assigned under 38 C.F.R. § 4.104, Diagnostic Code 
7122 (1997).  However, for the period on and after January 
12, 1998, the RO assigned separate evaluations, both at the 
10 percent rate, for the veteran's right and left foot 
disorders under the revised criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998).

Under 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997), a 10 
percent evaluation was warranted for bilateral frozen feet, 
with mild symptoms and chilblains, while a 30 percent 
evaluation was warranted for bilateral persistent moderate 
swelling, tenderness, and redness.  A 50 percent evaluation 
was warranted for loss of toes or parts and persistent severe 
symptoms, bilaterally. 

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1998), a 10 percent evaluation is warranted for 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia.  A 20 percent evaluation is in order for pain, 
numbness, cold sensitivity, or arthralgia, plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities (e.g., 
osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.   A 30 percent evaluation 
is warranted for pain, numbness, cold sensitivity, or 
arthralgia, plus two or more of the additional symptoms noted 
in the criteria for a 20 percent evaluation.
Each affected part is to be evaluated separately and 
combined, if appropriate, under 38 C.F.R. §§ 4.25 and 4.26 
(1998).

The Board has reviewed the evidence of record prior to 
January 12, 1998 but finds no basis for an evaluation in 
excess of 10 percent for residuals of frostbite of both feet.  
The Board observes that the veteran's January 1997 VA 
examiner noted a pink color of the toes and decreased 
sensation, and there is evidence that the veteran's feet were 
painful.  However, the criteria for a 30 percent evaluation 
under the prior provisions of Diagnostic Code 7122 also 
require evidence of persistent moderate swelling and 
tenderness, and this was not shown by the evidence of record 
prior to January 12, 1998.  As such, an evaluation in excess 
of 10 percent is not warranted for the veteran's residuals of 
frostbite of both feet for the period prior to January 12, 
1998.  

With regard to the period on and after January 12, 1998, the 
Board notes that the examiner who examined the veteran in 
March 1998 found the sensory peripheral neuropathy of the 
feet to be "minor" and "slight."  That notwithstanding, 
the Board observes that this examination revealed decreased 
sensation of the toes, as the veteran had neuralgia in both 
of his feet, with a stabbing, burning pain and numbness in 
both feet equally.  The Board observes that pain, numbness, 
cold sensitivity or arthralgia plus locally impaired 
sensation of the feet is a basis for a 20 percent evaluation 
for each affected part under the revised criteria of 
Diagnostic Code 7122, and the Board concludes that the 
findings from the March 1998 VA examination meet this 
criteria.  The Board would point out that the pertinent 
findings from these examination reports are essentially the 
same for both feet.  As such, separate evaluations of 20 
percent are warranted for the disabilities of both feet for 
the period on and after January 12, 1998.

However, the Board does not find that evaluations higher than 
those noted in the preceding paragraph are warranted for the 
period on and after January 12, 1998. The Board observes that 
the examiner who examined the veteran in March 1998 noted 
paleness of the feet but did not describe specific color 
changes of both feet due to cold injury residuals, and there 
is no evidence suggesting tissue loss, nail abnormalities, 
hyperhidrosis, osteoporosis, subarticular punched out 
lesions, or osteoarthritis.  In the absence of any further 
symptoms listed in the criteria for a 30 percent evaluation 
under the revised Diagnostic Code 7122, in addition to 
locally impaired sensation, there is no basis for such an 
evaluation for either foot.  Overall, the evidence of record 
supports separate evaluations of 20 percent, and no more, for 
the veteran's residuals of frostbite of both the right and 
left feet for the period on and after January 12, 1998. 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right and left feet disabilities 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Rather, the Board finds that the 
veteran's right and left feet symptomatology is fully 
contemplated in the assigned schedular evaluations.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1998).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for residuals of 
frostbite of the hands

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. 

The Court has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's service medical records, including his May 1978 
separation examination report, are entirely negative for any 
complaints of frostbite or any other problems relating to the 
hands.  On the veteran's initial application for VA 
compensation received in September 1978, the veteran only 
reported having sustained, in pertinent part, frozen feet in 
service.  During a January 1980 VA examination, the veteran 
complained of frostbite in the fingers during military 
service in Germany, but the examination report contains no 
medical findings or diagnosis pertaining to the hands.  A 
December 1996 VA treatment record reflects the veteran's 
reported history of frostbite to the hands during service, 
and the examiner noted that the skin of the hands was dried 
and cracked.  A January 1997 VA hands, thumb, and fingers 
examination also reflects the veteran's reported history of 
frostbite to the hands during service in Germany, and the 
examiner rendered a diagnosis of multiple abrasions of both 
hands.   A December 1997 VA arteries and veins examination 
report contains a diagnosis of a history of a frostbite 
injury to both hands and feet, with some residual paresthesia 
and pain.  However, although the veteran described in-service 
frostbite during the examination, the examiner provided no 
commentary regarding the circumstances of the onset of 
frostbite.  Further, on VA peripheral nerves examination of 
March 1998, the examiner did not diagnosis residuals of 
frostbite of the hands, instead reporting that further 
examination of the hands was not completed due to the 
findings of the electromyography (EMG) testing which revealed 
essentially normal findings.  

Overall, there is no competent medical evidence of record 
suggesting a nexus between the veteran's current disability 
of the hands and service.  Indeed, the only evidence of 
record suggesting a relationship between the veteran's 
current disorder and service is the lay evidence from the 
veteran, his father, his sister, and a friend, who provided 
testimony at a September 1997 VA hearing; and several other 
friends and relatives, who submitted letters supporting the 
veteran's contentions between April 1981 and September 1997.

However, the Board would point out that these individuals 
have not been shown to possess the medical expertise 
necessary to establish a nexus between a currently diagnosed 
disorder and service.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Therefore, the lay evidence of record, alone, does 
not provide a sufficient basis upon which to find this claim 
to be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 
93.  The Board also observes that, while several medical 
records reflect the veteran's reported history of frostbite 
to the hands during service, such information, when reported 
by a medical examiner but unenhanced by further commentary 
from that examiner, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, there is no evidence that the veteran's claimed 
disorder was chronic, or even present, in service, and, to 
the extent that the veteran's assertions in this case 
constitute evidence of continuity of symptomatology since 
service, the Board notes that competent evidence has not been 
submitted that relates a present condition to that 
symptomatology.  See Savage v. Gober, supra.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for residuals of frostbite to the hands is well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claim, this claim must be denied as not 
well grounded.  Since this claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

Further, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim for service connection for residuals of 
frostbite to the hands well grounded.  As such, there is no 
further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of the evidence 
required to complete his application for service connection 
for the claimed disability.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).



ORDER

An evaluation in excess of 10 percent for residuals of 
frostbite of both feet for the period prior to January 12, 
1998 is denied.

A 20 percent evaluation for residuals of frostbite of the 
right foot for the period on and after January 12, 1998 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A 20 percent evaluation for residuals of frostbite of the 
left foot for the period on and after January 12, 1998 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A well-grounded claim not having been submitted, service 
connection for residuals of frostbite of the hands is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

